Case 3:12-cv-01893-MAS-TJB Document 517-3 Filed 07/18/19 Page 1 of 25 PageID: 8120




                    EXHIBIT A
                                                                              Must
          Case 3:12-cv-01893-MAS-TJB Document 517-3 Filed 07/18/19 Page 2 of 25    Be Postmarked
                                                                                PageID:  8121
                                                                                                                               No Later Than
                                                                                                                               June 17, 2016

                                                     In Re New Jersey Tax Sales                                            NJTS1
                                                    Certificates Antitrust Litigation
                                                               Claim Form


              <<Barcode>> <<ClaimID>>
              <<FirstName>> <<LastName>>
              <<Addr1>> <<Addr2>>
              <<City>>, <<State>> <<Zip>>

       CURRENT RESIDENTIAL ADDRESS
  Primary Address


  Primary Address Continued


  City                                                                                                           State         Zip Code




To be a member of the class one or more of the Defendants listed on the next page must have purchased a Tax Sales Certificate (TSC) associated
with your real property at a municipal auction in New Jersey between January 1, 1998 and February 28, 2009 at an interest rate above 0%. Please
complete the requested information below. You may also submit a claim at www.njtaxliensettlements.com.
Property Information (The Property on which the tax lien was issued)
Address


City                                                                                                           State      Zip Code



Enter the corresponding Lien Purchaser number from list of Defendants on other side (you may only identify one):
Face amount of initial tax sale certificate purchased by Defendant (do not include
face value of any subsequent tax sale certificates that Defendant acquired):                      $                                       .
Date lien was purchased by Defendant:                              The interest rate listed on the tax lien certificate

                                                               %
Please provide documentation of the face amount of lien purchased by Defendant. If you do not provide supporting documentation, your claim
may be rejected.
By signing this form, I attest that I have not settled a claim in any previous litigation concerning this property and I declare under penalty that the
information I am providing is true and correct to the best of my knowledge.

Signature:                                                                                       Dated:
Email Address


Area code           Telephone number (home)                             Area code           Telephone number (work)
                —                  —                                                    —                      —

                                                                                                                          DOC             RED
                                                                               FOR CLAIMS


         *NJTS1FIRST*
                                                                               PROCESSING   OB            CB              LC              A
                                                                               ONLY                                       REV             B
                                                                          1
        Case 3:12-cv-01893-MAS-TJB Document 517-3 Filed 07/18/19 Page 3 of 25 PageID: 8122

Defendant List
Please find the defendant who purchased the lien on your property below and enter the corresponding number on the preceding
page in the space provided.
 1. American Tax Funding LLC                                             28. M.D. Sass Municipal Finance Partners –VI LLC
 2. BBX Capital Corporation f/k/a BankAtlantic Bancorp Inc.              29. M.D. Sass Tax Lien Management LLC
 3. Benedict Caiola                                                      30. Mercer S.M.E. Inc.
 4. Betty Simon Trustee LLC                                              31. Michael Deluca
 5. Burlington Assembly of God Inc. d/b/a Fountain of Life Center        32. Michael Mastellone
 6. CCTS Capital LLC n/k/a Crestar Capital LLC                           33. Mooring Tax Asset Group LLC
 7. CCTS LLC                                                             34. Norman T. Remick
 8. CCTS Tax Liens I LLC                                                 35. PAM Investors
 9. CCTS Tax Liens II LLC                                                36. Pat Caraballese
 10. Crusader Servicing Corporation                                      37. Phoenix Funding Inc.
 11. David B. Boudwin                                                    38. Plymouth Park Tax Services LLC
 12. David Butler                                                        39. Pro Capital Fund I LLC
 13. David Jelley                                                        40. Pro Capital LLC
 14. David M. Farber                                                     41. Richard J. Pisciotta Jr.
 15. DSBD LLC                                                            42. Richard Simon Trustee
 16. Fidelity Tax LLC                                                    43. Robert E. Rothman
 17. Gary I. Branse                                                      44. Robert U. Del Vecchio PensionTrust
 18. Heartwood 55 LLC                                                    45. Robert U. Del Vecchio Sr.
 19. Isadore H. May                                                      46. Robert W. Stein
 20. Joseph Wolfson                                                      47. Royal Bancshares of Pennsylvania Inc.
 21. Lambros Xethalis                                                    48. Royal Bank America
 22. M.D. Sass Investors Services Inc.                                   49. Royal Tax Lien Services LLC
 23. M.D. Sass Municipal Finance Partners – I L.P.                       50. Stephen E. Hruby
 24. M.D. Sass Municipal Finance Partners – II L.P.                      51. Susan M. Esposito
 25. M.D. Sass Municipal Finance Partners – III LLC                      52. Vinaya K. Jessani
 26. M.D. Sass Municipal Finance Partners – IV LLC                       53. William A. Collins
 27. M.D. Sass Municipal Finance Partners – V LLC                        54. William S. Green


                                               Please mail your submitted claim to:
                                                 New Jersey Tax Lien Settlement
                                                    c/o Gilardi & Co. LLC
                                                         P.o. Box 8060
                                                  San Rafael, CA 94912-8060

                         You may also instead submit a claim online at www.NJTaxLienSettlements.com.




      *NJTS1SECOND*                                             2
Case 3:12-cv-01893-MAS-TJB Document 517-3 Filed 07/18/19 Page 4 of 25 PageID: 8123




                    EXHIBIT B
Case 3:12-cv-01893-MAS-TJB Document 517-3 Filed 07/18/19 Page 5 of 25 PageID: 8124

                                       New Jersey Tax Lien Settlements
                                             c/o Gilardi & Co. LLC
                                                 P.O. Box 8060
                                           San Rafael, CA 94912-8060


                                       NOTICE OF DEFICIENT CLAIM

  *«Cl a i m ID»0* «ClaimID»-DEF
  «FirstName» «LastName»
  «Addr1» «Addr2»
  «City» «State» «Zip»

  Dear «FirstName» «LastName»

  Thank you for submitting your claim in the New Jersey Tax Lien Settlements, but your submission is
  incomplete. Please respond to the problem(s) identified below and mail your response to the address
  above or email to info@NJTaxLienSettlements.com. You must send your response by August 25,
  2016.

  Please include your Claim ID, «ClaimID», in your correspondence or the Claims Administrator may not
  be able to correct and process your claim.

  • The Lien Amount you claimed is greater than the Lien Amount we determined based on the
  documentation you provided.
  • The Lien Interest you claimed is greater than the Lien Interest we determined based on the
  documentation you provided.
  • We could not match the property you claimed with the documentation you provided.
  • We could not match the defendant you claimed with the documentation you provided.


  According to our records:

  Property     Prop   Defend   Defen   Lien Amount   Lien Amt Approved   Lien %           Lien % Approved
  Address      erty   ant      dant    Claimed                           Claimed
               Mat    Claime   Matc
               ches   d        hes
               Docs            Docs
  «CL_Pro      No     «DefM    No      $«CL_LienAm   $«CL_LienAmount_A   «CL_LienIntere   «CL_LienInterest_App
  pAddr»              erged»           ount_Merge»   pproved_Merge»      st_Merge»%       roved_Merged»%
  «Propert
  y_City»



  Please note that failure to provide the information requested may result in the denial or partial
  denial of your claim. For more information about the settlements and for a list of defendants, please visit
  www.NJTaxLienSettlements.com and download the Notice.

  Sincerely,


  Claims Administrator
Case 3:12-cv-01893-MAS-TJB Document 517-3 Filed 07/18/19 Page 6 of 25 PageID: 8125




                    EXHIBIT C
Case
  New3:12-cv-01893-MAS-TJB
      Jersey Tax Lien Settlements Document 517-3 Filed 07/18/19 Page 7 of 25 PageID: 8126
   PO Box 404041
   Louisville, KY 40233-4041


   NJTS1-DEF
   *
   Postal Service: Please do not mark barcode

   Claim#: NJTS1-                  -DEF




                                                Notice of Deficient Claim
                                                     April 16, 2019

   Dear                            :

   Thank you for submitting your claim in the New Jersey Tax Lien Settlements, but we require additional
   documentation in order for us to accept your claim as valid. We note that we previously sent you a
   request for further information, but don’t believe we received any further information from you. Please
   email your response to info@NJTaxLienSettlements.com. We must receive your response by April 30,
   2019, or you risk your claim being rejected.

   Please include your Claim ID,                    , in your correspondence or the Claims Administrator
   may not be able to correct and process your claim.

   Your claim requires additional review because:
   • Your claimed amount is a round dollar amount, which, in our experience, suggests that the claimed
   amount is not accurate.
   • Your claimed lien amount seems exceedingly high.

   Please provide documentation for each New Jersey property claimed showing the face amount of the
   initial tax sale certificate purchased by a defendant within the class period of January 1, 1998 to
   February 28, 2009 and the interest rate listed.

   Please note that failure to provide the information requested WILL result in the denial or partial denial
   of your claim. For more information about the settlements and for a list of defendants, please visit
   www.NJTaxLienSettlements.com and download the Notice. You may also email class counsel at
   jasonz@hbsslaw.com and/or sgassman@hausfeld.com.

   Sincerely,

   Claims Administrator
Case 3:12-cv-01893-MAS-TJB Document 517-3 Filed 07/18/19 Page 8 of 25 PageID: 8127




                    EXHIBIT D
Case 3:12-cv-01893-MAS-TJB Document 517-3 Filed 07/18/19 Page 9 of 25 PageID: 8128




  Rules for NJ Tax Lien Antitrust Claims (from 5/21/19 conference call)
     1. We will send a deficiency notice to those who have a claimed lien amount of
        over $10,000 (about 36 persons).

           a. If a claimed lien amount is over $10,000 AND there is valid back-up
              documentation to substantiate the claimed lien amount, we can accept
              claimed lien amount of over $10,000.

           b. If the claimed lien amount is over $10,000 AND there is no back-up
              documentation, there is just a submitted claim form, we will utilize a
              class-wide average for such claimant’s claimed lien amount (the formula
              for average lien amount is identified below). We will send all claimants
              in this category a deficiency letter which will include an explanation
              that this is what we will do.

           c. If there are duplicate claims filed by the same claimant, and one claim
              has a claimed lien amount of over $10,000, and one claimed lien
              amount is under $10,000 (like the example Kenny provided on
              5/20/19), we will send such claimant a deficiency letter and ask them
              to explain why there are duplicate claims, and to identify which claim is
              valid and which one is not. If the claimant fails to respond, we will
              utilize a class-wide average again. The deficiency letter should state that
              if the claimant fails to respond, we will use a class-wide average claimed
              lien amount.

     2. Anyone who has a lien that is a round number (about 60 persons), will receive
        a deficiency letter. For those whose round lien amounts exceed $10,000, they
        will be handled in accordance with paragraph number one above. For those
        whose round claim lien amounts are under $10,000, we will ask for further
        documentation, and if they fail to provide it, we will assign an average lien
        amount. We should identify that we will assign an average lien amount in the
        letters.

     3. Any claimed lien amount of over $100,000, should be sent a deficiency letter,
        and if they don’t respond with more information, then their claim will be

                                            1
Case 3:12-cv-01893-MAS-TJB Document 517-3 Filed 07/18/19 Page 10 of 25 PageID: 8129




         rejected outright and wont be paid anything. We shouldn’t be taking an
         average for those claims since they facially appear fraudulent.

      4. Where there are multiple claims for the same property:

            a. If there is back-up documentation, we need to check the back-up
               documentation to ensure each lien is for a different year.

            b. For claims with no back-up documents, where the claimed lien amount
               was the same amount for multiple years, we send a deficiency letter
               asking them to provide more documents since it is unlikely the
               amounts would be the same from year to year.

                   i. If they don’t provide the documentation to substantiate each
                      claim, we take only one claim since they facially appear to be
                      duplicate claims.

            c. If the claims are for the same property but in different years are
               otherwise facially valid (the lien date was for different years, the interest
               rate is over zero percent, the lien was bought by a defendant, the
               claimed lien amount is not a round number, and is a reasonable
               number), we can accept multiple claims for same property.

      5. Averaging. In cases where we need to assign a claimant an average lien
         amount, we will take the average claimed lien amount for the entire class
         database. However, before calculating the average, we will remove all
         previously rejected claims (including all previously rejected claims, and any
         claims that fall into category 3 and 4.b.i above). Then, for purposes of
         calculating the average only, we will then remove all claimants who need to be
         assigned an average claimed lien amount. Then, we will average the remaining
         claims and, that claimed lien amount will be assigned to any claimant who is
         due to receive an average claimed lien amount. We should disclose this
         computation in our deficiency letters to anyone who might be subject to
         receiving an average claimed lien amount.


                                              2
Case 3:12-cv-01893-MAS-TJB Document 517-3 Filed 07/18/19 Page 11 of 25 PageID: 8130




      6. Fraudulent claims in other cases. KCC wishes to undertake one final review
         of its databases to cross-check the claimants in the NJ Tax Liens database, with
         those who it has flagged as filing fraudulent claims in other cases. We should
         send a deficiency letter to any claimant in the NJ Tax Liens database that has
         also filed fraudulent claims in other cases.

      7. Send a deficiency letter to those whose claimed lien amounts total less than
         $50. If no response, KCC will use their claimed lien amount without change.




                                             3
Case 3:12-cv-01893-MAS-TJB Document 517-3 Filed 07/18/19 Page 12 of 25 PageID: 8131




                     EXHIBIT E
Case 3:12-cv-01893-MAS-TJB
   New Jersey Tax Lien Settlements Document 517-3 Filed 07/18/19 Page 13 of 25 PageID: 8132
   PO Box 404041
   Louisville, KY 40233-4041


   NJTS1
   «Barcode»
   Postal Service: Please do not mark barcode

   Claim#: «ClaimID»-DEF
   «FirstName» «LastName»
   «Addr1» «Addr2»
   «City», «State» «Zip»




   Dear «FirstName» «LastName»:
   Thank you for submitting your claim in the New Jersey Tax Lien Settlements, but we require additional
   documentation in order for us to accept your claim as valid. We note that we previously sent you a
   request for further information, but don’t believe we received any further information from you. Please
   email your response to info@NJTaxLienSettlements.com. We must receive your response by June 28,
   2019, or you risk your claim being rejected.

   Please include your Claim ID, «ClaimID», in your correspondence or the Claims Administrator may not
   be able to correct and process your claim.

   Your claim requires additional review because:

   • Your claimed lien amount exceeds $10,000; however, we have not received eligible supporting
   documentation. If we do not receive documentation, you may only be eligible for up to an average lien
   amount.

   Please provide documentation for each New Jersey property claimed showing the face amount of the
   initial tax sale certificate purchased by a defendant within the class period of January 1, 1998 to
   February 28, 2009 and the interest rate listed.

   Please note that failure to provide the information requested may result in the denial or partial denial of
   your claim. For more information about the settlements and for a list of defendants, please visit
   www.NJTaxLienSettlements.com and download the Notice. You may also email class counsel at
   jasonz@hbsslaw.com and/or sgassman@hausfeld.com.

   Sincerely,
   Claims Administrator
Case 3:12-cv-01893-MAS-TJB Document 517-3 Filed 07/18/19 Page 14 of 25 PageID: 8133




                     EXHIBIT F
Case 3:12-cv-01893-MAS-TJB Document 517-3 Filed 07/18/19 Page 15 of 25 PageID: 8134



                                          Third Round Deficiency Letter Results

          Letter                                                  Outcome
          Sent a letter for two claims for the same property in   Based on documentation, first transaction was approved and
          the same year for different amounts                     the second was not
      1
          Sent a letter for 6 claims for claiming the same        The claims were updated so that 6 claims were added, 2
          property in the same year for different amounts         claims were removed as duplicates, one transaction
                                                                  removed as ineligible (0%), and the rest were no longer
                                                                  multiple claims for the same year for the same property
      2
          Sent a letter for 2 claims that claimed different       Dates were updated based on the provided documentation
          years for the same property for the same lien
      3   amount
          Sent a letter for one claim that had a rounded lien     Original claim was combined; claim now split out into 4
          amount                                                  additional claims (i.e. 5 claims)where 3 were eligible and one
                                                                  was a non-defendant and one was a 0% interest rate
      4
          Sent a letter for claiming a lien under $50             One property was ineligible because outside of class period
                                                                  and another claim was eligible for documented amount.
      5
          Sent a letter for a round claimed amount over           The eligible amount was lowered to documented amount
      6   $10,000                                                 (which is less than $10,000)
          Sent a letter for two claims claiming the same year     The documentation provided did not address the year in
      7   with different amounts                                  question
          Sent a letter for claiming an amount over $10,000       The eligible amount was updated to a lower amount than
      8                                                           claimed based on documentation
          Sent a letter for claiming an amount over $10,000       The eligible amount was updated to a lower amount than
      9                                                           claimed based on documentation
          sent a letter for one claim under $50 and 4 claims      Documentation provided was not for the transactions
          sharing the same year but with different amounts        claimed
     10
          Sent a letter for having a claim that was the same      Based on documentation one transaction was removed as
          year but different amount as another claim for          ineligible
          property, and also with a different year with same
     11   amount for another property
          Sent a letter for claiming same year with different     The documentation supported both claimed transactions
     12   amounts                                                 during same year
          Sent a letter for claiming over $10,000                 The documentation indicated a 0% interest rate and
     13                                                           therefore ineligible.
                                                                  Claimant states they were a lien purchaser and therefore
     14   Sent a letter for claiming a rounded amount             ineligible
Case 3:12-cv-01893-MAS-TJB Document 517-3 Filed 07/18/19 Page 16 of 25 PageID: 8135




                    EXHIBIT G
Case 3:12-cv-01893-MAS-TJB Document 517-3 Filed 07/18/19 Page 17 of 25 PageID: 8136


New Jersey Tax Lien Settlements
Calculation Summary

ClaimID           Status    Payment Amount         Invalid Reason
NJTS1-100565514   Valid      $          421,629.59
NJTS1-100255779   Valid      $          214,739.21
NJTS1-100443192   Valid      $          157,117.28
NJTS1-700001131   Valid      $          113,437.47
NJTS1-100702937   Valid      $          108,017.64
NJTS1-100441106   Valid      $          105,477.50
NJTS1-400000423   Valid      $          105,152.17
NJTS1-100443192   Valid      $           93,011.24
NJTS1-100895077   Valid      $           89,127.50
NJTS1-100335640   Valid      $           82,759.57
NJTS1-100255779   Valid      $           76,607.60
NJTS1-100281311   Valid      $           75,022.18
NJTS1-400000296   Valid      $           69,242.87
NJTS1-100184006   Valid      $           64,061.50
NJTS1-100201440   Valid      $           63,610.49
NJTS1-100357067   Valid      $           62,086.36
NJTS1-700000968   Valid      $           61,748.69
NJTS1-100302203   Valid      $           61,508.95
NJTS1-400000342   Valid      $           60,962.57
NJTS1-400000229   Valid      $           60,678.35
NJTS1-400000342   Valid      $           59,429.75
NJTS1-100100570   Valid      $           57,769.29
NJTS1-100100570   Valid      $           57,758.41
NJTS1-900000554   Valid      $           53,907.75
NJTS1-700000186   Valid      $           50,574.38
NJTS1-100358683   Valid      $           50,021.67
NJTS1-100780946   Valid      $           48,513.83
NJTS1-100637949   Valid      $           46,414.41
NJTS1-100585396   Valid      $           46,361.89
NJTS1-400000474   Valid      $           45,762.92
NJTS1-100343376   Valid      $           42,354.02
NJTS1-100333826   Valid      $           42,097.63
NJTS1-700000224   Valid      $           41,568.41
NJTS1-400000415   Valid      $           39,374.35
NJTS1-100576915   Valid      $           38,555.71
NJTS1-100316263   Valid      $           38,465.17
NJTS1-700001620   Valid      $           38,441.44
NJTS1-400000008   Valid      $           37,589.37
NJTS1-700001085   Valid      $           35,579.85
NJTS1-100091164   Valid      $           35,157.68
NJTS1-100250327   Valid      $           34,994.03
NJTS1-400000636   Valid      $           34,283.20
NJTS1-100882730   Valid      $           33,893.35
NJTS1-700001654   Valid      $           33,405.96
NJTS1-100107559   Valid      $           32,927.40
NJTS1-100255779   Valid      $           30,161.61
NJTS1-700000810   Valid      $           30,035.06
NJTS1-900000031   Valid      $           29,581.28
NJTS1-700000330   Valid      $           29,376.80
NJTS1-700001239   Valid      $           29,359.68
NJTS1-100710158   Valid      $           29,302.10
NJTS1-700000356   Valid      $           28,819.03
NJTS1-100870511   Valid      $           28,290.61
NJTS1-400000032   Valid      $           27,923.44
NJTS1-400000571   Valid      $           27,863.27
NJTS1-400000733   Valid      $           27,861.81
NJTS1-400000610   Valid      $           27,646.27
NJTS1-100539262   Valid      $           27,594.60
NJTS1-100556426   Valid      $           27,003.02
NJTS1-100691862   Valid      $           26,524.77
NJTS1-700001638   Valid      $           25,257.26
NJTS1-700000909   Valid      $           24,873.95
NJTS1-700000860   Valid      $           24,554.97
NJTS1-700000933   Valid      $           23,327.92
NJTS1-100574181   Valid      $           23,164.92
NJTS1-400000466   Valid      $           23,081.82
NJTS1-100311415   Valid      $           23,033.49
NJTS1-100505074   Valid      $           22,025.72
NJTS1-100371132   Valid      $           21,959.33
NJTS1-700001255   Valid      $           21,745.36
NJTS1-100632092   Valid      $           21,371.19
NJTS1-700000836   Valid      $           21,142.32
NJTS1-100174680   Valid      $           21,056.74
NJTS1-400000342   Valid      $           20,671.56
NJTS1-100495583   Valid      $           20,671.56
NJTS1-100101119   Valid      $           20,671.56
NJTS1-100466214   Valid      $           20,671.56
NJTS1-100580211   Valid      $           20,671.56
NJTS1-400000296   Valid      $           20,671.56
Case 3:12-cv-01893-MAS-TJB Document 517-3 Filed 07/18/19 Page 18 of 25 PageID: 8137


New Jersey Tax Lien Settlements
Calculation Summary

ClaimID           Status    Payment Amount         Invalid Reason
NJTS1-100732909   Valid      $           20,671.56
NJTS1-700001344   Valid      $           20,671.56
NJTS1-400000334   Valid      $           20,671.56
NJTS1-100181570   Valid      $           20,671.56
NJTS1-700000313   Valid      $           20,671.56
NJTS1-100867880   Valid      $           20,671.56
NJTS1-700000739   Valid      $           20,671.56
NJTS1-700001468   Valid      $           20,671.56
NJTS1-400000334   Valid      $           20,671.56
NJTS1-100411991   Valid      $           20,671.56
NJTS1-400000385   Valid      $           20,671.56
NJTS1-700000500   Valid      $           20,671.56
NJTS1-100871690   Valid      $           20,671.56
NJTS1-100344585   Valid      $           20,671.56
NJTS1-100655424   Valid      $           20,671.56
NJTS1-100100570   Valid      $           20,671.56
NJTS1-100115314   Valid      $           20,671.56
NJTS1-400000024   Valid      $           20,671.56
NJTS1-100736530   Valid      $           20,671.56
NJTS1-100154743   Valid      $           20,671.56
NJTS1-700000925   Valid      $           20,671.56
NJTS1-700000780   Valid      $           20,671.56
NJTS1-700001034   Valid      $           20,671.56
NJTS1-100871690   Valid      $           20,593.32
NJTS1-100100570   Valid      $           19,819.75
NJTS1-100529399   Valid      $           19,693.12
NJTS1-400000520   Valid      $           19,583.88
NJTS1-100189857   Valid      $           19,541.22
NJTS1-100307736   Valid      $           19,528.52
NJTS1-100691080   Valid      $           19,523.14
NJTS1-400000482   Valid      $           19,501.69
NJTS1-100934161   Valid      $           19,420.23
NJTS1-100013082   Valid      $           19,336.88
NJTS1-100580157   Valid      $           18,855.23
NJTS1-100132596   Valid      $           18,602.99
NJTS1-700000763   Valid      $           18,432.55
NJTS1-400000725   Valid      $           18,338.60
NJTS1-700000950   Valid      $           18,287.59
NJTS1-100655424   Valid      $           17,671.55
NJTS1-700001352   Valid      $           17,663.88
NJTS1-100930301   Valid      $           17,512.57
NJTS1-100179916   Valid      $           17,457.42
NJTS1-100027520   Valid      $           17,439.33
NJTS1-100053726   Valid      $           17,259.97
NJTS1-400000156   Valid      $           17,226.30
NJTS1-100771157   Valid      $           17,226.30
NJTS1-100020100   Valid      $           17,226.30
NJTS1-400000547   Valid      $           16,948.44
NJTS1-400000300   Valid      $           16,815.54
NJTS1-100089763   Valid      $           16,690.14
NJTS1-400000555   Valid      $           16,684.60
NJTS1-100223508   Valid      $           16,514.96
NJTS1-100112048   Valid      $           16,345.54
NJTS1-400000431   Valid      $           16,329.18
NJTS1-400000300   Valid      $           16,195.82
NJTS1-100133339   Valid      $           16,186.87
NJTS1-400000539   Valid      $           16,182.04
NJTS1-100454909   Valid      $           16,096.05
NJTS1-400000792   Valid      $           16,077.88
NJTS1-100655424   Valid      $           15,789.52
NJTS1-100613403   Valid      $           15,705.92
NJTS1-400000300   Valid      $           15,453.39
NJTS1-400000300   Valid      $           15,437.54
NJTS1-100341500   Valid      $           15,382.51
NJTS1-100223508   Valid      $           15,114.54
NJTS1-400000598   Valid      $           14,999.38
NJTS1-100533710   Valid      $           14,963.85
NJTS1-700001727   Valid      $           14,945.29
NJTS1-700001220   Valid      $           14,871.22
NJTS1-100769233   Valid      $           14,526.17
NJTS1-700000593   Valid      $           14,359.24
NJTS1-100624057   Valid      $           14,316.88
NJTS1-700001590   Valid      $           14,315.71
NJTS1-700001662   Valid      $           13,743.41
NJTS1-100539262   Valid      $           13,652.99
NJTS1-100336841   Valid      $           13,546.68
NJTS1-700001280   Valid      $           13,276.55
NJTS1-100304303   Valid      $           13,230.99
NJTS1-900000031   Valid      $           13,173.88
Case 3:12-cv-01893-MAS-TJB Document 517-3 Filed 07/18/19 Page 19 of 25 PageID: 8138


New Jersey Tax Lien Settlements
Calculation Summary

ClaimID           Status    Payment Amount          Invalid Reason
NJTS1-900000570   Valid      $           13,102.46
NJTS1-400000636   Valid      $           12,823.67
NJTS1-700001182   Valid      $           12,809.77
NJTS1-100049583   Valid      $           12,725.72
NJTS1-700001620   Valid      $           11,986.48
NJTS1-700000380   Valid      $           11,923.75
NJTS1-700000941   Valid      $           11,899.50
NJTS1-700001646   Valid      $           11,821.29
NJTS1-400000768   Valid      $           11,765.29
NJTS1-100803113   Valid      $           11,484.20
NJTS1-100072623   Valid      $           11,484.20
NJTS1-100581668   Valid      $           11,484.20
NJTS1-400000385   Valid      $           11,484.20
NJTS1-400000750   Valid      $           11,484.20
NJTS1-100789463   Valid      $           11,484.20
NJTS1-700000364   Valid      $           11,226.65
NJTS1-400000636   Valid      $           10,414.38
NJTS1-100050247   Valid      $           10,335.78
NJTS1-700000828   Valid      $             9,996.59
NJTS1-400000431   Valid      $             9,811.62
NJTS1-400000628   Valid      $             9,723.99
NJTS1-400000741   Valid      $             9,499.85
NJTS1-400000601   Valid      $             9,499.85
NJTS1-900000511   Valid      $             9,415.67
NJTS1-700001360   Valid      $             9,290.80
NJTS1-700001298   Valid      $             9,272.21
NJTS1-100520634   Valid      $             9,187.36
NJTS1-700000666   Valid      $             9,187.36
NJTS1-100263437   Valid      $             9,187.36
NJTS1-100048838   Valid      $             8,965.83
NJTS1-100149960   Valid      $             8,816.64
NJTS1-100053726   Valid      $             8,814.86
NJTS1-400000040   Valid      $             8,613.15
NJTS1-400000385   Valid      $             8,515.26
NJTS1-100079890   Valid      $             8,494.09
NJTS1-100140254   Valid      $             8,416.31
NJTS1-400000440   Valid      $             8,400.61
NJTS1-100440304   Valid      $             8,383.47
NJTS1-400000300   Valid      $             8,099.75
NJTS1-400000385   Valid      $             8,043.08
NJTS1-100585213   Valid      $             8,038.94
NJTS1-700001000   Valid      $             8,020.22
NJTS1-700001620   Valid      $             7,950.04
NJTS1-400000440   Valid      $             7,862.01
NJTS1-700000712   Valid      $             7,655.02
NJTS1-100464025   Valid      $             7,590.64
NJTS1-100552277   Valid      $             7,464.73
NJTS1-700000844   Valid      $             7,448.35
NJTS1-900000023   Valid      $             7,272.22
NJTS1-100624057   Valid      $             7,190.50
NJTS1-100551785   Valid      $             7,120.20
NJTS1-100037267   Valid      $             6,890.52
NJTS1-100193463   Valid      $             6,890.52
NJTS1-100303765   Valid      $             6,857.63
NJTS1-100680615   Valid      $             6,845.38
NJTS1-100161596   Valid      $             6,802.12
NJTS1-700001018   Valid      $             6,728.54
NJTS1-400000440   Valid      $             6,580.37
NJTS1-700001484   Valid      $             6,548.89
NJTS1-700001077   Valid      $             6,482.00
NJTS1-400000385   Valid      $             6,317.18
NJTS1-900000031   Valid      $             6,171.42
NJTS1-100245714   Valid      $             6,068.42
NJTS1-100636349   Valid      $             6,032.75
NJTS1-700000887   Valid      $             5,858.51
NJTS1-700000399   Valid      $             5,799.57
NJTS1-100560989   Valid      $             5,742.10
NJTS1-400000083   Valid      $             5,742.10
NJTS1-100306110   Valid      $             5,742.10
NJTS1-700000410   Valid      $             5,644.32
NJTS1-400000440   Valid      $             5,600.40
NJTS1-700000879   Valid      $             5,598.02
NJTS1-100217656   Valid      $             5,572.20
NJTS1-700001379   Valid      $             5,527.52
NJTS1-700001719   Valid      $             5,527.52
NJTS1-100502482   Valid      $             5,457.47
NJTS1-700000895   Valid      $             5,401.66
NJTS1-100540945   Valid      $             5,361.73
NJTS1-700000984   Valid      $             5,305.85
Case 3:12-cv-01893-MAS-TJB Document 517-3 Filed 07/18/19 Page 20 of 25 PageID: 8139


New Jersey Tax Lien Settlements
Calculation Summary

ClaimID           Status    Payment Amount              Invalid Reason
NJTS1-400000300   Valid      $               5,295.70
NJTS1-700001620   Valid      $               5,263.56
NJTS1-100333087   Valid      $               5,232.45
NJTS1-100140254   Valid      $               5,205.13
NJTS1-400000385   Valid      $               5,166.95
NJTS1-700000518   Valid      $               5,143.29
NJTS1-400000300   Valid      $               5,056.75
NJTS1-100170030   Valid      $               5,050.96
NJTS1-400000091   Valid      $               5,002.79
NJTS1-100027520   Valid      $               4,996.71
NJTS1-700000291   Valid      $               4,944.88
NJTS1-100053726   Valid      $               4,938.67
NJTS1-700000917   Valid      $               4,933.05
NJTS1-100932800   Valid      $               4,928.00
NJTS1-400000385   Valid      $               4,920.20
NJTS1-700000321   Valid      $               4,749.46
NJTS1-100053726   Valid      $               4,681.62
NJTS1-700000348   Valid      $               4,658.47
NJTS1-400000075   Valid      $               4,593.68
NJTS1-100421520   Valid      $               4,576.97
NJTS1-700001476   Valid      $               4,561.13
NJTS1-100354386   Valid      $               4,483.79
NJTS1-100502482   Valid      $               4,449.71
NJTS1-100698620   Valid      $               4,429.32
NJTS1-700000798   Valid      $               4,421.79
NJTS1-400000440   Valid      $               4,412.96
NJTS1-100502482   Valid      $               4,084.58
NJTS1-400000148   Valid      $               4,084.27
NJTS1-700000992   Valid      $               4,065.94
NJTS1-100655424   Valid      $               3,997.22
NJTS1-100539351   Valid      $               3,760.18
NJTS1-100530451   Valid      $               3,737.01
NJTS1-100053726   Valid      $               3,578.08
NJTS1-400000490   Valid      $               3,538.93
NJTS1-700000607   Valid      $               3,454.78
NJTS1-100149855   Valid      $               3,445.26
NJTS1-700000178   Valid      $               3,368.44
NJTS1-400000199   Valid      $               3,240.10
NJTS1-700000852   Valid      $               3,174.15
NJTS1-700000143   Valid      $               3,090.90
NJTS1-100580440   Valid      $               3,019.87
NJTS1-700000402   Valid      $               2,992.90
NJTS1-700000135   Valid      $               2,820.48
NJTS1-100223613   Valid      $               2,790.66
NJTS1-100179916   Valid      $               2,760.34
NJTS1-100616950   Valid      $               2,727.03
NJTS1-100747523   Valid      $               2,666.33
NJTS1-700001093   Valid      $               2,658.82
NJTS1-400000377   Valid      $               2,582.68
NJTS1-100304303   Valid      $               2,548.02
NJTS1-700000585   Valid      $               2,492.01
NJTS1-100499600   Valid      $               2,487.56
NJTS1-700000976   Valid      $               2,484.78
NJTS1-100303366   Valid      $               2,470.61
NJTS1-700001549   Valid      $               2,427.46
NJTS1-100552021   Valid      $               2,409.27
NJTS1-100225683   Valid      $               2,276.80
NJTS1-700001107   Valid      $               2,262.78
NJTS1-100224148   Valid      $               2,246.06
NJTS1-400000385   Valid      $               2,244.38
NJTS1-400000385   Valid      $               2,244.37
NJTS1-100048838   Valid      $               2,222.33
NJTS1-400000440   Valid      $               2,169.20
NJTS1-700000372   Valid      $               2,133.38
NJTS1-100053726   Valid      $               2,132.94
NJTS1-100693229   Valid      $               2,103.55
NJTS1-100636624   Valid      $               2,077.55
NJTS1-100153216   Valid      $               2,072.77
NJTS1-100502482   Valid      $               2,041.94
NJTS1-100048838   Valid      $               2,004.49
NJTS1-100494978   Valid      $               1,976.15
NJTS1-100530451   Valid      $               1,888.12
NJTS1-100540945   Valid      $               1,872.71
NJTS1-700001158   Valid      $               1,855.71
NJTS1-100546684   Valid      $               1,851.10
NJTS1-100546684   Valid      $               1,820.97
NJTS1-400000440   Valid      $               1,803.42
NJTS1-100074480   Valid      $               1,780.88
NJTS1-100346707   Valid      $               1,766.16
Case 3:12-cv-01893-MAS-TJB Document 517-3 Filed 07/18/19 Page 21 of 25 PageID: 8140


New Jersey Tax Lien Settlements
Calculation Summary

ClaimID           Status    Payment Amount              Invalid Reason
NJTS1-100835015   Valid      $               1,758.69
NJTS1-100189083   Valid      $               1,677.11
NJTS1-100169503   Valid      $               1,628.68
NJTS1-400000148   Valid      $               1,576.63
NJTS1-400000385   Valid      $               1,556.32
NJTS1-100223117   Valid      $               1,537.63
NJTS1-700001050   Valid      $               1,415.68
NJTS1-700000690   Valid      $               1,347.69
NJTS1-700001670   Valid      $               1,329.80
NJTS1-100731589   Valid      $               1,318.52
NJTS1-100140254   Valid      $               1,254.23
NJTS1-100484395   Valid      $               1,165.49
NJTS1-100546684   Valid      $               1,165.13
NJTS1-700000119   Valid      $               1,148.42
NJTS1-400000237   Valid      $               1,148.42
NJTS1-700000011   Valid      $               1,103.55
NJTS1-700000801   Valid      $               1,046.24
NJTS1-100613179   Valid      $               1,019.52
NJTS1-100656897   Valid      $               1,013.04
NJTS1-400000148   Valid      $               1,003.38
NJTS1-100053726   Valid      $                 945.92
NJTS1-700001603   Valid      $                 941.53
NJTS1-100179916   Valid      $                 933.86
NJTS1-700001042   Valid      $                 877.44
NJTS1-100058493   Valid      $                 873.85
NJTS1-100759009   Valid      $                 834.93
NJTS1-400000300   Valid      $                 814.86
NJTS1-100720862   Valid      $                 809.98
NJTS1-100550932   Valid      $                 781.52
NJTS1-100027520   Valid      $                 773.00
NJTS1-100417507   Valid      $                 738.69
NJTS1-900000406   Valid      $                 709.39
NJTS1-400000148   Valid      $                 694.55
NJTS1-700000240   Valid      $                 689.17
NJTS1-100416829   Valid      $                 541.24
NJTS1-100556426   Valid      $                 485.70
NJTS1-400000385   Valid      $                 423.40
NJTS1-400000490   Valid      $                 399.52
NJTS1-400000393   Valid      $                 380.48
NJTS1-100466214   Valid      $                 328.62
NJTS1-400000385   Valid      $                 321.83
NJTS1-100530451   Valid      $                 270.12
NJTS1-100121330   Valid      $                 219.52
NJTS1-100337511   Valid      $                 178.90
NJTS1-100337511   Valid      $                 140.09
NJTS1-100346359   Valid      $                 140.09
NJTS1-700001140   Valid      $                 132.18
NJTS1-400000393   Valid      $                 128.21
NJTS1-100233732   Valid      $                  26.45
NJTS1-100031854   Valid      $                   2.43
NJTS1-700000496   Invalid    $                    -     Send First 2019 Def Letter and No Response |
NJTS1-700000488   Invalid    $                    -     Send First 2019 Def Letter and No Response |
NJTS1-700000461   Invalid    $                    -     Send First 2019 Def Letter and No Response |
NJTS1-100161596   Invalid    $                    -     Send First 2019 Def Letter and No Response |
NJTS1-100161596   Invalid    $                    -     Send First 2019 Def Letter and No Response |
NJTS1-100494480   Invalid    $                    -     Send First 2019 Def Letter and No Response |
NJTS1-100333087   Invalid    $                    -     Send First 2019 Def Letter and No Response |
NJTS1-400000504   Invalid    $                    -     Send First 2019 Def Letter and No Response |
NJTS1-700001247   Invalid    $                    -     Send First 2019 Def Letter and No Response |
NJTS1-100667902   Invalid    $                    -     Send First 2019 Def Letter and No Response |
NJTS1-700001310   Invalid    $                    -     Send First 2019 Def Letter and No Response |
NJTS1-700001271   Invalid    $                    -     Send First 2019 Def Letter and No Response |
NJTS1-700001301   Invalid    $                    -     Send First 2019 Def Letter and No Response |
NJTS1-100325572   Invalid    $                    -     Send First 2019 Def Letter and No Response |
NJTS1-400000369   Invalid    $                    -     Send First 2019 Def Letter and No Response |
NJTS1-400000318   Invalid    $                    -     Send First 2019 Def Letter and No Response |
NJTS1-700000100   Invalid    $                    -     Send First 2019 Def Letter and No Response |
NJTS1-100083307   Invalid    $                    -     Send First 2019 Def Letter and No Response |
NJTS1-100293123   Invalid    $                    -     Send First 2019 Def Letter and No Response |
NJTS1-400000113   Invalid    $                    -     Send First 2019 Def Letter and No Response |
NJTS1-100601529   Invalid    $                    -     Send First 2019 Def Letter and No Response |
NJTS1-100305490   Invalid    $                    -     Send First 2019 Def Letter and No Response |
NJTS1-400000326   Invalid    $                    -     Send First 2019 Def Letter and No Response |
NJTS1-100325572   Invalid    $                    -     Send First 2019 Def Letter and No Response |
NJTS1-700000160   Invalid    $                    -     Send First 2019 Def Letter and No Response |
NJTS1-100417477   Invalid    $                    -     Send First 2019 Def Letter and No Response |
NJTS1-700000275   Invalid    $                    -     Send First 2019 Def Letter and No Response |
NJTS1-100293123   Invalid    $                    -     Send First 2019 Def Letter and No Response |
NJTS1-100293123   Invalid    $                    -     Send First 2019 Def Letter and No Response |
Case 3:12-cv-01893-MAS-TJB Document 517-3 Filed 07/18/19 Page 22 of 25 PageID: 8141


New Jersey Tax Lien Settlements
Calculation Summary

ClaimID           Status    Payment Amount       Invalid Reason
NJTS1-400000210   Invalid    $               -   Send First 2019 Def Letter and No Response |
NJTS1-100630995   Invalid    $               -   Send First 2019 Def Letter and No Response |
NJTS1-100325572   Invalid    $               -   Send First 2019 Def Letter and No Response |
NJTS1-700000470   Invalid    $               -   Send First 2019 Def Letter and No Response |
NJTS1-400000369   Invalid    $               -   Send First 2019 Def Letter and No Response |
NJTS1-700000453   Invalid    $               -   Send First 2019 Def Letter and No Response |
NJTS1-100057349   Invalid    $               -   Send First 2019 Def Letter and No Response |
NJTS1-100618618   Invalid    $               -   Send First 2019 Def Letter and No Response |
NJTS1-700000038   Invalid    $               -   Send First 2019 Def Letter and No Response |
NJTS1-100154832   Invalid    $               -   Send First 2019 Def Letter and No Response |
NJTS1-100735622   Invalid    $               -   Send First 2019 Def Letter and No Response |
NJTS1-400000695   Invalid    $               -   Send First 2019 Def Letter and No Response |
NJTS1-100456146   Invalid    $               -   Send First 2019 Def Letter and No Response |
NJTS1-400000709   Invalid    $               -   Send First 2019 Def Letter and No Response |
NJTS1-400000717   Invalid    $               -   Send First 2019 Def Letter and No Response |
NJTS1-700000194   Invalid    $               -   Send First 2019 Def Letter and No Response |
NJTS1-700000097   Invalid    $               -   Percent outside of range | Send First 2019 Def Letter and No Response |
NJTS1-700000062   Invalid    $               -   Percent outside of range | Send First 2019 Def Letter and No Response |
NJTS1-700000070   Invalid    $               -   Percent outside of range | Send First 2019 Def Letter and No Response |
NJTS1-700000089   Invalid    $               -   Percent outside of range | Send First 2019 Def Letter and No Response |
NJTS1-700000232   Invalid    $               -   Percent outside of range | Duplicate of another claim |
NJTS1-100244106   Invalid    $               -   Percent outside of range |
NJTS1-100304303   Invalid    $               -   Percent outside of range |
NJTS1-400000350   Invalid    $               -   Percent outside of range |
NJTS1-700000429   Invalid    $               -   Percent outside of range |
NJTS1-100295100   Invalid    $               -   Percent outside of range |
NJTS1-100548776   Invalid    $               -   Percent outside of range |
NJTS1-100295100   Invalid    $               -   Percent outside of range |
NJTS1-400000784   Invalid    $               -   Percent outside of range |
NJTS1-700001190   Invalid    $               -   Percent outside of range |
NJTS1-700001387   Invalid    $               -   Percent outside of range |
NJTS1-100140254   Invalid    $               -   Percent outside of range |
NJTS1-100320074   Invalid    $               -   Percent outside of range |
NJTS1-100342515   Invalid    $               -   Percent outside of range |
NJTS1-400000784   Invalid    $               -   Percent outside of range |
NJTS1-100877656   Invalid    $               -   Percent outside of range |
NJTS1-100179916   Invalid    $               -   Percent outside of range |
NJTS1-100484840   Invalid    $               -   Percent outside of range |
NJTS1-100239145   Invalid    $               -   Percent outside of range |
NJTS1-100112544   Invalid    $               -   Percent outside of range |
NJTS1-700000046   Invalid    $               -   Percent outside of range |
NJTS1-400000415   Invalid    $               -   Percent outside of range |
NJTS1-700001263   Invalid    $               -   Percent outside of range |
NJTS1-100266185   Invalid    $               -   Percent outside of range |
NJTS1-700001328   Invalid    $               -   Percent outside of range |
NJTS1-400000172   Invalid    $               -   Percent outside of range |
NJTS1-100275370   Invalid    $               -   Percent outside of range |
NJTS1-700001492   Invalid    $               -   Percent outside of range |
NJTS1-700001506   Invalid    $               -   Percent outside of range |
NJTS1-700001514   Invalid    $               -   Percent outside of range |
NJTS1-700001174   Invalid    $               -   Percent outside of range |
NJTS1-400000407   Invalid    $               -   Percent outside of range |
NJTS1-700000054   Invalid    $               -   Percent outside of range |
NJTS1-100215505   Invalid    $               -   Percent outside of range |
NJTS1-100112544   Invalid    $               -   Percent outside of range |
NJTS1-400000245   Invalid    $               -   Percent outside of range |
NJTS1-400000253   Invalid    $               -   Percent outside of range |
NJTS1-400000261   Invalid    $               -   Percent outside of range |
NJTS1-400000270   Invalid    $               -   Percent outside of range |
NJTS1-400000440   Invalid    $               -   Percent outside of range |
NJTS1-100357067   Invalid    $               -   Percent outside of range |
NJTS1-400000059   Invalid    $               -   Percent outside of range |
NJTS1-700000534   Invalid    $               -   Percent outside of range |
NJTS1-100302203   Invalid    $               -   Percent outside of range |
NJTS1-100302203   Invalid    $               -   Percent outside of range |
NJTS1-100355129   Invalid    $               -   Percent outside of range |
NJTS1-100538061   Invalid    $               -   Percent outside of range |
NJTS1-100538061   Invalid    $               -   Percent outside of range |
NJTS1-100509460   Invalid    $               -   Percent outside of range |
NJTS1-700001581   Invalid    $               -   Percent outside of range |
NJTS1-100112544   Invalid    $               -   Percent outside of range |
NJTS1-100429106   Invalid    $               -   Percent outside of range |
NJTS1-100429106   Invalid    $               -   Percent outside of range |
NJTS1-100533930   Invalid    $               -   Percent outside of range |
NJTS1-900000112   Invalid    $               -   Percent outside of range |
NJTS1-400000164   Invalid    $               -   Percent outside of range |
NJTS1-700000127   Invalid    $               -   Percent outside of range |
NJTS1-100214614   Invalid    $               -   Percent outside of range |
NJTS1-400000385   Invalid    $               -   Percent outside of range |
Case 3:12-cv-01893-MAS-TJB Document 517-3 Filed 07/18/19 Page 23 of 25 PageID: 8142


New Jersey Tax Lien Settlements
Calculation Summary

ClaimID           Status    Payment Amount       Invalid Reason
NJTS1-400000385   Invalid    $               -   Percent outside of range |
NJTS1-400000385   Invalid    $               -   Percent outside of range |
NJTS1-400000440   Invalid    $               -   Percent outside of range |
NJTS1-100208622   Invalid    $               -   Percent outside of range |
NJTS1-100499996   Invalid    $               -   Percent outside of range |
NJTS1-400000067   Invalid    $               -   Percent outside of range |
NJTS1-400000067   Invalid    $               -   Percent outside of range |
NJTS1-100538061   Invalid    $               -   Percent outside of range |
NJTS1-100538061   Invalid    $               -   Percent outside of range |
NJTS1-100254748   Invalid    $               -   Percent outside of range |
NJTS1-700000020   Invalid    $               -   Percent outside of range |
NJTS1-700000682   Invalid    $               -   Percent outside of range |
NJTS1-100354793   Invalid    $               -   Percent outside of range |
NJTS1-700001123   Invalid    $               -   Percent outside of range |
NJTS1-100325564   Invalid    $               -   Percent outside of range |
NJTS1-100099068   Invalid    $               -   Percent outside of range |
NJTS1-100189652   Invalid    $               -   Percent outside of range |
NJTS1-100257216   Invalid    $               -   Percent outside of range |
NJTS1-100550614   Invalid    $               -   Percent outside of range |
NJTS1-400000806   Invalid    $               -   Percent outside of range |
NJTS1-400000105   Invalid    $               -   Percent outside of range |
NJTS1-700000526   Invalid    $               -   Percent outside of range |
NJTS1-900000546   Invalid    $               -   Percent outside of range |
NJTS1-100698565   Invalid    $               -   Percent outside of range |
NJTS1-700000631   Invalid    $               -   Percent outside of range |
NJTS1-100035809   Invalid    $               -   Percent outside of range |
NJTS1-700000542   Invalid    $               -   Outside of Class Period | Send First 2019 Def Letter and No Response |
NJTS1-400000180   Invalid    $               -   Outside of Class Period | Send First 2019 Def Letter and No Response |
NJTS1-700000720   Invalid    $               -   Outside of Class Period | Send First 2019 Def Letter and No Response |
NJTS1-700000550   Invalid    $               -   Outside of Class Period | Send First 2019 Def Letter and No Response |
NJTS1-700000216   Invalid    $               -   Outside of Class Period | Send First 2019 Def Letter and No Response |
NJTS1-700000267   Invalid    $               -   Outside of Class Period | Send First 2019 Def Letter and No Response |
NJTS1-700000259   Invalid    $               -   Outside of Class Period | Send First 2019 Def Letter and No Response |
NJTS1-700000577   Invalid    $               -   Outside of Class Period | Send First 2019 Def Letter and No Response |
NJTS1-700000569   Invalid    $               -   Outside of Class Period | Send First 2019 Def Letter and No Response |
NJTS1-100690696   Invalid    $               -   Outside of Class Period | Percent outside of range |
NJTS1-900000066   Invalid    $               -   Outside of Class Period | Percent outside of range |
NJTS1-700000445   Invalid    $               -   Outside of Class Period | Percent outside of range |
NJTS1-700001700   Invalid    $               -   Outside of Class Period | Percent outside of range |
NJTS1-100871267   Invalid    $               -   Outside of Class Period | Percent outside of range |
NJTS1-700000208   Invalid    $               -   Outside of Class Period | Percent outside of range |
NJTS1-700000640   Invalid    $               -   Outside of Class Period | Percent outside of range |
NJTS1-700001115   Invalid    $               -   Outside of Class Period | Percent outside of range |
NJTS1-700001611   Invalid    $               -   Outside of Class Period | Percent outside of range |
NJTS1-700000658   Invalid    $               -   Outside of Class Period | Percent outside of range |
NJTS1-700000674   Invalid    $               -   Outside of Class Period | Percent outside of range |
NJTS1-700000623   Invalid    $               -   Outside of Class Period | Percent outside of range |
NJTS1-100387241   Invalid    $               -   Outside of Class Period | Percent outside of range |
NJTS1-100152163   Invalid    $               -   Outside of Class Period | Percent outside of range |
NJTS1-100683002   Invalid    $               -   Outside of Class Period | Percent outside of range |
NJTS1-700000437   Invalid    $               -   Outside of Class Period | Percent outside of range |
NJTS1-900000171   Invalid    $               -   Outside of Class Period | Percent outside of range |
NJTS1-400000580   Invalid    $               -   Outside of Class Period | Excluded Transaction for multiple claims for same year with different amounts w/o proof |
NJTS1-700000151   Invalid    $               -   Outside of Class Period | Duplicate of another claim |
NJTS1-100481876   Invalid    $               -   Outside of Class Period |
NJTS1-100255779   Invalid    $               -   Outside of Class Period |
NJTS1-100237290   Invalid    $               -   Outside of Class Period |
NJTS1-100151698   Invalid    $               -   Outside of Class Period |
NJTS1-100151698   Invalid    $               -   Outside of Class Period |
NJTS1-100748457   Invalid    $               -   Outside of Class Period |
NJTS1-400000300   Invalid    $               -   Outside of Class Period |
NJTS1-100140254   Invalid    $               -   Outside of Class Period |
NJTS1-100431569   Invalid    $               -   Outside of Class Period |
NJTS1-100135889   Invalid    $               -   Outside of Class Period |
NJTS1-700001573   Invalid    $               -   Outside of Class Period |
NJTS1-700001565   Invalid    $               -   Outside of Class Period |
NJTS1-400000440   Invalid    $               -   Outside of Class Period |
NJTS1-100546684   Invalid    $               -   Outside of Class Period |
NJTS1-100157904   Invalid    $               -   Outside of Class Period |
NJTS1-100608574   Invalid    $               -   Outside of Class Period |
NJTS1-100098320   Invalid    $               -   Outside of Class Period |
NJTS1-700001689   Invalid    $               -   Outside of Class Period |
NJTS1-700001697   Invalid    $               -   Outside of Class Period |
NJTS1-900000031   Invalid    $               -   Outside of Class Period |
NJTS1-100874126   Invalid    $               -   Outside of Class Period |
NJTS1-400000458   Invalid    $               -   Outside of Class Period |
NJTS1-400000458   Invalid    $               -   Outside of Class Period |
NJTS1-100151523   Invalid    $               -   Outside of Class Period |
NJTS1-700000747   Invalid    $               -   Outside of Class Period |
Case 3:12-cv-01893-MAS-TJB Document 517-3 Filed 07/18/19 Page 24 of 25 PageID: 8143


New Jersey Tax Lien Settlements
Calculation Summary

ClaimID           Status    Payment Amount       Invalid Reason
NJTS1-100169503   Invalid    $               -   Outside of Class Period |
NJTS1-700000615   Invalid    $               -   Outside of Class Period |
NJTS1-700001204   Invalid    $               -   Outside of Class Period |
NJTS1-700001212   Invalid    $               -   Outside of Class Period |
NJTS1-100514308   Invalid    $               -   Outside of Class Period |
NJTS1-700001069   Invalid    $               -   Outside of Class Period |
NJTS1-400000423   Invalid    $               -   Outside of Class Period |
NJTS1-100371132   Invalid    $               -   Outside of Class Period |
NJTS1-100261388   Invalid    $               -   Outside of Class Period |
NJTS1-100674178   Invalid    $               -   Outside of Class Period |
NJTS1-100355528   Invalid    $               -   Outside of Class Period |
NJTS1-100695302   Invalid    $               -   Outside of Class Period |
NJTS1-100761283   Invalid    $               -   Outside of Class Period |
NJTS1-100695302   Invalid    $               -   Outside of Class Period |
NJTS1-100695302   Invalid    $               -   Outside of Class Period |
NJTS1-100387241   Invalid    $               -   Outside of Class Period |
NJTS1-700001522   Invalid    $               -   Outside of Class Period |
NJTS1-700001530   Invalid    $               -   Outside of Class Period |
NJTS1-100155324   Invalid    $               -   Outside of Class Period |
NJTS1-100101739   Invalid    $               -   Outside of Class Period |
NJTS1-700001808   Invalid    $               -   Identified by KCC as fraudulent filer |
NJTS1-700001794   Invalid    $               -   Identified by KCC as fraudulent filer |
NJTS1-700001786   Invalid    $               -   Identified by KCC as fraudulent filer |
NJTS1-700001778   Invalid    $               -   Identified by KCC as fraudulent filer |
NJTS1-700001832   Invalid    $               -   Identified by KCC as fraudulent filer |
NJTS1-700001840   Invalid    $               -   Identified by KCC as fraudulent filer |
NJTS1-700001824   Invalid    $               -   Identified by KCC as fraudulent filer |
NJTS1-700001816   Invalid    $               -   Identified by KCC as fraudulent filer |
NJTS1-700001859   Invalid    $               -   Identified by KCC as fraudulent filer |
NJTS1-700001743   Invalid    $               -   Identified by KCC as fraudulent filer |
NJTS1-700001751   Invalid    $               -   Identified by KCC as fraudulent filer |
NJTS1-700001760   Invalid    $               -   Identified by KCC as fraudulent filer |
NJTS1-700001166   Invalid    $               -   Identified by KCC as fraudulent filer |
NJTS1-400000342   Invalid    $               -   Excluded Transaction for multiple claims for same year with different amounts w/o proof |
NJTS1-700000771   Invalid    $               -   Excluded Transaction for multiple claims for same year with different amounts w/o proof |
NJTS1-700001026   Invalid    $               -   Excluded Transaction for multiple claims for same year with different amounts w/o proof |
NJTS1-700001557   Invalid    $               -   Excluded Transaction for multiple claims for same year with different amounts w/o proof |
NJTS1-700001336   Invalid    $               -   Excluded Transaction for multiple claims for same year with different amounts w/o proof |
NJTS1-400000512   Invalid    $               -   Excluded Transaction for multiple claims for same year with different amounts w/o proof |
NJTS1-700000283   Invalid    $               -   Excluded Transaction for multiple claims for same year with different amounts w/o proof |
NJTS1-700001441   Invalid    $               -   Excluded Transaction for multiple claims for same year with different amounts w/o proof |
NJTS1-700001409   Invalid    $               -   Excluded Transaction for multiple claims for same year with different amounts w/o proof |
NJTS1-700001450   Invalid    $               -   Excluded Transaction for multiple claims for same year with different amounts w/o proof |
NJTS1-700001425   Invalid    $               -   Excluded Transaction for multiple claims for same year with different amounts w/o proof |
NJTS1-700001395   Invalid    $               -   Excluded Transaction for multiple claims for same year with different amounts w/o proof |
NJTS1-700001417   Invalid    $               -   Excluded Transaction for multiple claims for same year with different amounts w/o proof |
NJTS1-700001433   Invalid    $               -   Excluded Transaction for multiple claims for same year with different amounts w/o proof |
NJTS1-100032559   Invalid    $               -   Excluded Transaction for multiple claims for same year with different amounts w/o proof |
NJTS1-400000385   Invalid    $               -   Excluded Transaction for multiple claims for same year with different amounts w/o proof |
NJTS1-400000385   Invalid    $               -   Excluded Transaction for multiple claims for same year with different amounts w/o proof |
NJTS1-100053726   Invalid    $               -   Excluded Transaction for multiple claims for same year with different amounts w/o proof |
NJTS1-100053726   Invalid    $               -   Excluded Transaction for multiple claims for same year with different amounts w/o proof |
NJTS1-100655424   Invalid    $               -   Excluded Transaction for multiple claims for same year with different amounts w/o proof |
NJTS1-100100570   Invalid    $               -   Excluded Transaction for multiple claims for same year with different amounts w/o proof |
NJTS1-100100570   Invalid    $               -   Excluded Transaction for multiple claims for same year with different amounts w/o proof |
NJTS1-400000288   Invalid    $               -   Excluded because of different years claiming same amount |
NJTS1-400000300   Invalid    $               -   Duplicate of another claim |
NJTS1-900000210   Invalid    $               -   Duplicate of another claim |
NJTS1-100215645   Invalid    $               -   Duplicate of another claim |
NJTS1-100211917   Invalid    $               -   Duplicate of another claim |
NJTS1-100535828   Invalid    $               -   Duplicate of another claim |
NJTS1-100302203   Invalid    $               -   Duplicate of another claim |
NJTS1-400000202   Invalid    $               -   Duplicate of another claim |
NJTS1-900000538   Invalid    $               -   Duplicate of another claim |
NJTS1-700000704   Invalid    $               -   Duplicate of another claim |
NJTS1-400000776   Invalid    $               -   Duplicate of another claim |
NJTS1-700000305   Invalid    $               -   Duplicate of another claim |
NJTS1-400000679   Invalid    $               -   Duplicate of another claim |
NJTS1-400000644   Invalid    $               -   Duplicate of another claim |
NJTS1-400000660   Invalid    $               -   Duplicate of another claim |
NJTS1-100554334   Invalid    $               -   Claimed over $100K w/o docs |
NJTS1-400000121   Invalid    $               -   Claimed over $100K w/o docs |
NJTS1-400000296   Invalid    $               -   Documentation indicates not Defendant
NJTS1-400000296   Invalid    $               -   Documentation indicates not Defendant
NJTS1-100179916   Invalid    $               -   Documentation indicates not Defendant
NJTS1-400000130   Invalid    $               -   Documentation indicates not Defendant
NJTS1-100048838   Invalid    $               -   Documentation indicates not Defendant
NJTS1-900000384   Invalid    $               -   Duplicate of another claim |
NJTS1-900000031   Invalid    $               -   Documentation indicates not Defendant
Case 3:12-cv-01893-MAS-TJB Document 517-3 Filed 07/18/19 Page 25 of 25 PageID: 8144


New Jersey Tax Lien Settlements
Calculation Summary

ClaimID           Status    Payment Amount            Invalid Reason
NJTS1-100847668   Invalid    $                  -     No Dollar Amount Claimed and no docs
NJTS1-100542980   Invalid    $                  -     No Dollar Amount Claimed and no docs
NJTS1-100150470   Invalid    $                  -     No Dollar Amount Claimed and no docs
NJTS1-700001867   Invalid    $                  -     No Dollar Amount Claimed and no docs
NJTS1-400000016   Invalid    $                  -     Claimant is lien purchaser
NJTS1-100255779   Invalid    $                  -     Documentation indicates not Defendant
NJTS1-100539262   Invalid    $                  -     Documentation indicates not Defendant
NJTS1-100133339   Invalid    $                  -     Duplicate of another claim |
NJTS1-400000563   Invalid    $                  -     Duplicate of another claim |
NJTS1-400000687   Invalid    $                  -     Documentation indicates not Defendant
NJTS1-400000652   Invalid    $                  -     Send First 2019 Def Letter and No Response |

                            Total
                             $         6,447,970.61
